DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Fortuna et al. (U.S. Patent Application Publication 20160128653).
U.S. Patent Application Publication  20160128653

    PNG
    media_image1.png
    492
    769
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    464
    734
    media_image2.png
    Greyscale



As per claim 1, Fortuna et al. disclose a computer tomography apparatus comprising: 
a computer tomography device with an annular gantry (20 - see for example, Fig. 1, not shown above ) and a CT table (see Figs. shown above) to accommodate the body part of the large animal to be examined (see for example, Figs. shown above); and 
a platform (25 - see for example, Fig. 1, not shown above) on which the CT device is mounted, whereby the gantry is immovable relative to the platform (25), whereby, relative to the platform (25) and to the gantry (20), the CT table is horizontally movably connected to one or both of the gantry and the platform in such a way that the CT table can be moved into an opening in the annular gantry (see Figs. above), whereby the computer tomography apparatus comprises a positioning device (see for example, wheels shown if Figs. above; not numbered) which is connected to the platform and is configured to horizontally position the platform having the mounted CT device relative to a supporting surface for the large animal, and whereby the positioning device is designed to position the platform with the CT device in at least one operational state in such a way that, during a relative movement with respect to the gantry, the CT table remains stationary relative to the supporting surface (see Figs. shown above). 
As per claim 2, Fortuna et al. disclose a computer tomography apparatus, further comprising a lifting device (117 - paras. [0096; 0100]), whereby the lifting device is designed to vertically raise or lower the platform relative to the supporting surface for the large animal, so that, by means of the lifting device and the positioning device, the CT device mounted on the platform can, relative to the supporting surface, be both vertically raised and lowered and horizontally positioned. 
As per claims 3-4, Fortuna et al. disclose a computer tomography apparatus, whereby the positioning device comprises a rail system that is arranged on a base plate, 
As per claim 5, Fortuna et al. disclose a computer tomography apparatus, whereby the CT device comprises a CT drive for the motor-driven retraction of the CT table into the gantry, and whereby a positioning drive and the CT drive are mechanically coupled to each other via a coupling, whereby the coupling is designed such that the CT drive is directly picked up and transmitted to the positioning drive (see Figs. shown above; Examiner note(s): motorized drive not shown above; note CT translation in Figs. above).
As per claim 6, Fortuna et al. disclose a computer tomography apparatus, whereby the mechanical coupling of the CT drive and the positioning drive is designed such that, during operation, the CT table and the platform move at, in terms of absolute value, the same speed in opposite directions (see Figs. shown above; Examiner note: motorized drive not shown above; note CT translation in Figs. above). 
As per claim 7, Fortuna et al. disclose a computer tomography apparatus, whereby the platform with the CT device is arranged on a base plate and the lifting device (117 - paras. [0096; 0100]) comprises a plurality of threaded spindles, that with respect to the base plate, are perpendicularly arranged on the side of the base plate in the direction of the platform, and that are respectively connected to the base plate via a movably mounted counter thread (see for example, Figs. 5A-5C, not shown above).
As per claim 8, Fortuna et al. disclose a computer tomography apparatus, whereby the lifting device (117 - paras. [0096; 0100]) comprises at least one lifting motor, that is connected to one of the threaded spindles in order to drive at least one of the plurality of 
As per claim 9, Fortuna et al. disclose a computer tomography apparatus, whereby the platform with the CT device is arranged on a base plate (113 - see Fig. 2A, not shown above) and the lifting device comprises at least one hydraulic pressure cylinder, that, with respect to the base plate, is arranged in such a way that the base plate can be raised or lowered relative to the supporting surface through the pressurization of the pressure cylinder (see for example, paras. [0096; 0100]). 
As per claim 10, Fortuna et al. disclose a computer tomography apparatus, further comprising an examination stand, whereby the examination stand comprises a holding device and a tray held by the holding device, whereby the examination stand is arranged such that the tray is not moved along when the platform is positioned by means of the positioning device (see Figs. shown above).
As per claim 11, Fortuna et al. disclose a computer tomography apparatus, further comprising a base plate (113) on which the platform (25) having the mounted CT device is arranged, whereby the holding device is attached to the base plate so that the holding device and the tray move along with base plate, when the base plate is raised or lowered relative to the supporting surface by the lifting device (see Figs. shown above; see also Figs. 1, 2A, not shown above).
As per claim 12, Fortuna et al. disclose a computer tomography apparatus, whereby the tray is mechanically connected to the CT table on a side facing the CT table, and whereby the CT table is uncoupled and therefore freely movable with respect to the 
As per claim 14, Fortuna et al. disclose a method of examining a body part of a large animal with a computer tomography apparatus comprising: a computer tomography device with an annular gantry and a CT table to accommodate the body part of the large animal to be examined; and a platform on which the CT device is mounted, whereby the gantry is immovable relative to the platform, and whereby, relative to the platform and to the gantry, the CT table is horizontally movably connected to one or both of the gantry and the platform in such a way that the CT table can be moved into an opening in the annular gantry, whereby the method comprises the steps of: positioning a large animal on a supporting surface, placing the body part to be examined onto the CT table or a tray of the CT device; and positioning the platform with the CT device relative to the supporting surface, whereby the positioning device is designed to position the platform with the CT device in at least one operational state in such a way that during a relative movement with respect to the gantry the CT table remains stationary relative to the supporting surface (see for example, Figs. shown above).
As per claim 15, Fortuna et al. disclose a method, whereby in the operational state the CT table moves relative to the platform into the opening in the annular gantry in a first direction, and the platform is positioned relative to the supporting surface in a second direction that is opposite to the first direction, whereby the retraction of the CT table and the positioning of the platform are respectively performed at, in terms of absolute values, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fortuna et al. (U.S. Patent Application Publication 20160128653)
As per claim 13, Fortuna et al. disclose a computer tomography apparatus as recited in claim 1, but do not explicitly disclose a scan arrangement whereby the computer tomography apparatus is arranged in a pit in a floor such that at least a part of the computer tomography apparatus is located at a, compared to the supporting surface, lower level, and whereby the supporting surface is located outside the pit in the floor adjacent to the side wall of the pit in the floor that is closest to the gantry of the computer tomography apparatus.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the arrangement of Fortuna et al. such that it incorporated the aforementioned limitations. One would have been motivated to make such a modification for the purpose(s) of providing space for a) the operation of the tomography apparatus; b) the accommodation, maneuvering and examination of a large animal and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884